Citation Nr: 1021560	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida .

In April 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's heart disability is etiologically related to 
his exposure to herbicides during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the Veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for service 
connection for a heart disability.  Therefore, no further 
development with respect to the matter decided herein is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection also may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(f) (West 2002); 38 C.F.R. § 3.307.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his heart disability developed as a 
result of his exposure to herbicides while on active service, 
or in the alternative, is secondary to his service-connected 
diabetes.

Turning to the evidence of record, the Board notes that there 
is no in-service indication of heart disease, nor does the 
Veteran contend such.  However, the Board notes that the 
Veteran's exposure to herbicides is conceded as the National 
Personnel Records Center confirmed that the Veteran served in 
Vietnam from August 1967 to August 1968.  Additionally, the 
Veteran's DD 214s indicate that he received a Combat Action 
Ribbon, the Republic of Vietnam Cross of Gallantry, the 
Vietnam Service Medal and the Vietnam Campaign Medal. 

The probative medical evidence of record includes a statement 
dated in October 2007 from the Veteran's private physician in 
which the physician indicates that the mechanism by which 
Agent Orange provokes diabetes should also be considered as 
capable of provoking this Veteran's cardiac disease.  
Therefore, he stated his belief that it is medically 
unreasonable to exclude the Veteran's atrial fibrillation as 
a covered entity in the Veteran's agent orange disability 
rating. 

The Board additionally notes that the Veteran was afforded a 
VA examination during May 2007.  The physician's assistant 
indicated that the Veteran's idiopathic atrial fibrillation 
and sick sinus condition are less likely than not secondary 
to Agent Orange exposure or diabetes.  No rationale was 
provided for this opinion.

Considering all of the evidence of record, the Board finds 
that the preponderance of the medical evidence indicates that 
the Veteran's heart disability is secondary to his conceded 
in-service exposure to herbicides.  In this regard, the Board 
observes its duty to assess the credibility and weight to be 
given to the evidence. See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The 
Board finds the private physician's opinion with rationale to 
be more probative than the VA physician's assistant opinion 
without rationale.  Thus, the Board concludes that service 
connection is warranted for the Veteran's heart disability.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a heart disability is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


